The plaintiff’s motion for an extension of time in which to file briefs is granted to the extent that the plaintiff is given until June 23, 1975, to file her brief and the defendant until thirty days after the filing of the plaintiff’s brief to file his brief.
Norman J. Johnson, in support of the motion.
Submitted May 1
decided May 8, 1975
The plaintiff’s motion for remand to the trial court for a rehearing on the “applicability and effect” of article first, § 20, of the Connecticut constitution is denied.